UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6631


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

FLOYD JUNIOR POWELL, a/k/a Dick,

                Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:99-cr-00012-RLV-6)


Submitted:   June 7, 2010                 Decided:   June 23, 2010


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Floyd Junior Powell, Appellant Pro Se.       Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Floyd Junior Powell appeals the district court’s order

denying     his   motion    for   reduction   of   sentence       pursuant    to   18

U.S.C. § 3582(c)(2) (2006).             We have reviewed the record and

find   no    reversible     error.      Accordingly,       we    affirm   for      the

reasons stated by the district court.                 See United States v.

Powell, No. 5:99-cr-00012-RLV-6 (W.D.N.C. April 16, 2010).                         We

dispense     with    oral    argument    because     the        facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                        2